Judgment in favor of the infant plaintiff reversed and a new trial ordered, with costs to the appellant to abide the event, unless said plaintiff stipulates to reduce the judgment as entered to the sum of $8,155.60, in which event the judgment as so modified is affirmed, without costs. No opinion. Present — Finch, P. J., Merrell, Martin, Sherman and Townley, JJ.; Finch, P. J., dissents and votes for affirmance. Judgment in favor of the plaintiff Harry Grigorovich affirmed. Settle order on notice.